DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 of US Application No. 16/876,889, filed on 18 May 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 18 May 2020 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites “method for generates” but should recite -- method for generating --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “all-one-way network data generator configured to generate”, “lane network data generator configured to generate”, “virtual lane boundary generator configured to generate” and “position correction unit configured to correct” in claim 1; “additional lane data adder configured to add” in claim 2; “intersection driving trajectory data generator configured to generate” in claim 3; “first position correction unit configured to correct” and “second position correction unit configured to correct” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon reviewing the specification, Examiner has identified the following corresponding structures:
all-one-way network data generator – a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an 1-0 
(Input-Output) device;
lane network data generator – a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 
(Input-Output) device (see specification at page 4, lines 16-30);
virtual lane boundary generator – a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an 1-0 
(Input-Output) device;
position correction unit – a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device (see specification at page 4, lines 16-30);
 additional lane data adder – a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device (see specification at page 4, lines 16-30);
intersection driving trajectory data generator – a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 
(Input-Output) device (see specification at page 4, lines 16-30);
first position correction unit – a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device (see specification at page 4, lines 16-30);
second position correction unit – a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device (see specification at page 4, lines 16-30).
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 5 is  directed to more than one category. Claim 1 is directed to both 

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “generate an all-one way network data according to traffic information of a road data included in a navigation map data”, “generate the lane network data for autonomous driving based on the all-one-way network data according to information of a numerical number of lanes in the road data”, “generate a virtual lane boundary data based on the all-one-way network data” and “correct a position of the lane network data and a position of the virtual lane boundary data according to a basic road map data and an aerial photograph data”. Independent claims 5 and 6 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or using pen and paper. Generating the different data, for example, may be performed by visualizing the data or by drawing the data. Correcting a position may be done by evaluating the data and comparing the data to road map and photographic data.   Therefore, these limitations are abstract ideas and claims 1, 5 and 6 are directed to a judicial exception.

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
an all-one-way network data generator”, “a lane network data generator”, “a virtual lane boundary data generator” and “a position correction unit”. As indicated in the claim interpretation under § 112(a), these additional elements are a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas.  Claim 5 recites a “non-transitory tangible computer-readable storage medium comprising instructions being executed by a computer, the instructions including a computer implemented method for generates a lane network data for autonomous driving”. This additional element is a generic computing device used to perform the identified abstract ideas. Finally, Claim 6 recites “a processor”. This additional element is a generic computing device used to perform the identified abstract ideas. Using a computer as a tool to perform the abstract idea do not integrate the judicial exception into a practical application. Therefore, claims 1, 5 and 6 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from  and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 5 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “add an additional lane data to the lane network data according to lane type information of the road data”, which may be performed by visualizing the data or by drawing the data. Claim 2 recites the additional element “additional lane data adder”. As indicated in the claim interpretation under § 112(a), this additional element is a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas. Therefore, claim 2 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites “generate an intersection driving trajectory data according to intersection connection information of the road data with respect to the lane network data”, which may be performed by visualizing the data or by drawing the data. Claim 3 recites the additional element “intersection driving trajectory data generator”. As indicated in the claim interpretation under § 112(a), this additional element is a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas. 

Claim 4 recites “correct the position of the lane network data and the position of the virtual lane boundary data according to road edge information and road component line information of the basic road map data” and “correct the position of the lane network data and the position of the virtual lane boundary data according to paint information of the aerial photograph data”, which may be performed mentally by evaluating the data and comparing the data to road map and photographic data. Claim 4 recites the additional elements “first position correction unit” and “second position correction unit”. As indicated in the claim interpretation under § 112(a), these additional element are a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas. Therefore, claim 4 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/AARON L TROOST/Primary Examiner, Art Unit 3668